Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 1 of 8 PageID 56

                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           OCALA DIVISION

    UNITED STATES OF AMERICA                              CASE NO.: 5:21-CR-1-OC-28PRL

    v.

    DUSTIN SANDIFORD,
    ___________________________/

                                    MOTION TO SUPPRESS EVIDENCE

             COMES NOW the Defendant, DUSTIN SANDIFORD, by and through undersigned
    counsel, Hereby moves this Honorable Court to enter an order suppressing certain evidence in this
    case, and alleges the following:


    1.   EVIDENCE SOUGHT TO BE SUPPRESSED:
                   A cellular telephone, black I phone, and all of the contents contained in the phone or
    video taped from the phone or derived from the phone in any manner, by law enforcement.

    2.   STATEMENT OF THE FACTS:
                    Pursuant to search warrants, on December 2, 2020, F.B.I. agents Moreno and Burros
    along with other agents of the F.B.I. and multiple members of the Citrus County Sheriff’s Office,
    entered the Defendants place of employment where he then was detained and searched. On the same
    date other members of the F.B.I. simultaneously executed a search warrant for the Defendants
    residence, located at 9465 N. Argo Way, Citrus Springs, Florida.
             During the detention and search of the Defendant, agent Moreno located a black I-Phone
    and transferred control and possession of said I-Phone to an F.B.I. forensic technician who was
    waiting in the parking lot of Defendants place of employment. The black I-Phone seized was not
    listed in the search warrant.
             The Defendant was then detained for a period of time exceeding two hours at his place of
    employment. The Defendant was clearly seized as evidenced by being told to place his hands on his
    head, by being told by several F.B.I. agents that he was being “administratively detained”, and by
    being told he was “not allowed to leave.” The Defendant was told he would only be allowed to
    leave after the conclusion of the search of his residence, if no incriminating evidence was found
    there.
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 2 of 8 PageID 57




            The Defendant respectfully asked to leave. Only after the Defendant stated “I know my
    rights and I would think, considering that we are more than two hours into this, that you’ve detained
    me for more than a reasonable amount of time. I am again asking to leave.” At that point agent
    Burros called the United States Attorney’s Office, advising him of the current situation, and the
    decision to allow the Defendant to leave was finally made. The decision to allow the Defendant to
    leave coincided with the conclusion of the search of his residence.
            During the period of detention at the Defendant’s place of employment, Agent Burros
    repeatedly traversed back and forth between: A) observing and assisting with the detention of the
    Defendant, B) entering and exiting the vehicle parked in the lot of the Defendant’s place of
    employment that contained agents actually analyzing the seized I-Phone, and C) The actual
    residence being searched. This shows that the execution of the search warrant and the seizure of the
    Defendant were both part of one connected course of action, not exclusive of each other.
            Once the Defendant was released from detainment all members of law enforcement
    departed from the Defendant’s residence and place of employment. Agent Burros then returned to
    the Defendant’s place of employment to provide the Defendant with a receipt for the seizure of the
    I-Phone and to explain the unsealed portions of the search warrant. This was the first time the search
    warrant was shown to the Defendant.
            Upon arriving at his residence, the Defendant located a separate receipt for items seized
    from his home.
            On December 8, 2020, agents Burros and Moreno arrested the Defendant at his place of
    employment for the charges in the complaint based on the contents alleged to be on the I-Phone
    seized on December 2, 2020.


    3.      GROUNDS FOR SUPPRESSION:


    A)      The F.B.I. exceeded the scope of the search warrant: the Defendant’s place of employment
    was four streets sway from the residence being searched, and thus well outside the definition of
    “immediate vicinity” as set forth in Bailey v. United States., 568 U.S. 186 (2013), Bailey defines
    immediate vicinity, “as the lawful limits of the residence, and whether the occupant was within the
    line of sight of the residence”.
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 3 of 8 PageID 58




    B)      The F.B.I. exceeded the scope of the search warrant by detaining the Defendant, searching
    for and then seizing evidence outside of the immediate vicinity of the premises to be searched in
    violation of clear legal precedents set forth in Bailey, 133 S. Ct 1031 and Michigan v. Summers,
    452 United States, 692, (1981).
    C)      The holding in “Summers applies only to the seizure of occupants. That is, persons within
    the immediate vicinity to be searched. The Defendant was seized a mile away, therefore Summers
    cannot sanction the Defendant’s detention, Bailey v. United States, 133 S.Ct. 1031(2013).
    D)      The Supreme Court clearly states, in unambiguous terms, “that the sole deciding facts in
    determining whether or not the Defendant was seized legally boils down to one question: was the
    Defendant seized withing the immediate vicinity of the premises to be searched”? The Defendant
    was seized far from his residence, illegally.
    E)      The Defendant was not seized within the immediate vicinity of the premises to be searched,
    see Bailey. The Defendant was at another location, his place of employment. The Detention was
    unreasonably long and not proper under the circumstances.
    F)      The Supreme Court has held that all possible law enforcement interests set forth in
    Summers, that allow law enforcement to detain/seize all occupants inside the immediate vicinity of
    the premises to be searched, does not justify the seizure in this case of the Defendant. To allow the
    detention for occupants outside of the immediate vicinity of the premises to be searched is illegal.
    G)      The Supreme Court has held, “even if the possible detention of a former occupant away
    from the premises could facilitate a later arrest if incriminating evidence is discovered, the mere fact
    that law enforcement can be made more efficient can never by itself justify disregard of the Fourth
    Amendment” (Bailey v. United States).
    H)      None of the 3 law enforcement interests identified in Summers applies with the same or
    similar force to the detention of a recent occupant beyond the immediate vicinity of the premises to
    be searched and each is also insufficient on it own to justify an expansion of the rule in Summers to
    permit the detention of a former occupant wherever he may be found away from the scene of the
    search,” Bailey v. United States.
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 4 of 8 PageID 59




    I)      The Defendant’s fourth amendment rights were violated when the F.B,I. exceeded their
    detention authority granted in the search warrant by detaining/seizing the Defendant outside of the
    immediate vicinity of the premises to be searched and during the illegal detention, evidence was
    seized. The F.B.I.’s detention of the Defendant and the seizure of the cell phone was a seizure in
    violation of case law and the fourth amendment.
    J)      A warrant granting authority to search and seize electronic equipment in one location,
    cannot be transferred to a person, Ybarra v. Illinois, 444 U.S. 85 (1979). The facts and
    circumstances that justified granting a warrant for a residence, could not be transferred to a person,
    not at the residence, at the time the warrant was executed. The correct method would be to get a
    warrant to search the Defendant for the cell device. The warrant in this case was to search the
    residence.


    4.      The United States Attorney’s office objects to this motion.


    5.      That this motion is filed past the due date in the criminal scheduling order because of delays
    in receiving discovery. It is also filed past the due date because of delays in receiving sealed court
    documents.


                                   MEMORANDUM OF LAW


            Under the law established by Michigan v. Summers, 452 United States 692 (1981), agents
    have no authority to seize Defendant when they arrived to execute the warrant because he was not at
    the residence.
            “No warrants shall issue but upon probable cause and particularity prescribing the place to
    be searched and the person or things to be seized.” United States v. Spilotoro 800 F.2d 959, 963 (9th
    cir. 1986).
            The Fourth amendment’s particularity requirement “confines an officer executing a search
    warrant strictly within the bounds set by the warrant.” Vivens v. Six unknown named agents for
    Federal Bureau of Narcotics, 403 Unites states 389, 394 (1971).
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 5 of 8 PageID 60




              To the extent agents want to seize relevant information beyond scope of warrant, they
    should seek a further warrant United States V. Sedaghty 728 F.3d 885, 914 (9th cir. 2013).
    The particularity requirement leaves nothing to the discretion of the officer.
              Immediate vicinity: Bailey v. United States, discussing Summers “immediate vicinity is
    narrowly defined in Bailey, for example, the supreme Court held that the officers violated the
    Summers rule by detaining a Defendant who had “left the apartment before the search began and
    waiting to detain him until he was almost a mile away.”
              State v. Wilson, 371 N.C. 920, 924/821 Se2d 811, 815 (2018).
              It has long been established that “a person has been seized within the meaning of the 4th
    amendment only of in view of all circumstances surrounding the incident a reasonable person would
    have believed that he was not free to leave, United States v. Menden Hall, 446 U.S. 544, 554
    (1980).
              A warrant to search for contraband, founded on probable cause, implicitly carries with it the
    limited authority to detain. The occupants who are within “ the immediate vicinity of the premises
    to be searched,” or who are present during the execution of a search warrant” , See Bailey, See
    Summers.
              In Bailey v. United States, the Supreme Court was confronted with a Defendant who was
    arrested almost a mile away from the location being searched. The court clarified that the
    categorical authority to detain incident to the execution of a search warrant must be limited to the
    Immediate vicinity of the premises to be searched. Ultimately, the court held that the seizure in
    Bailey was unlawful because the Defendant “was detained at a point beyond any reasonable
    understandings of the immediate vicinity of the premises in question. id. at 201, 133 S. ct. at 1042.
    The court has identified several factors that courts can consider to determine whether an occupant
    was detained within the “immediate vicinity of the premises to be searched” including the lawful
    limits of the premises, whether the occupant was within the line of sight of his dwelling, the ease of
    re-entry from the occupants location, and other relevant factors.
              The first law enforcement interest, cited in Summers, is to detain to protect officer safety.
    There were no officer safety issues in this Defendant’s case. Bailey v. United States. The court held
    the risk that a departing occupant might alert those still inside the residence is also an insignificant
    rationale for expanding the detention authority beyond the immediate vicinity to be searched.
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 6 of 8 PageID 61




            The second law enforcement interest is the facilitation of the completion of the search.
    Unrestrained occupants can hide or destroy evidence, seek to distract officers, or simply get in the
    way. But a general interest in avoiding obstruction of a search cannot justify detention beyond the
    vicinity of the premises, Bailey and Summers.
            The third is the interest in preventing flight which also serves to preserve the integrity of the
    search. If officers are concerned about flight in the event incriminating evidence is found, they
    might rush the search causing unnecessary damage or compromising its careful execution. The need
    to prevent flight, however if unbounded, might be used to argue for detention of any regular
    occupant regardless of his or her location at the time of the search, Bailey.
            Even if the detention of a former occupant away from the premises could facilitate a later
    arrest if incriminating evidence is discovered, the mere fact that law enforcement may be made
    more efficient can never by itself justify disregard the fourth amendment, Bailey and Summers.
            In summary, none of the three law enforcement interests identified in Summers applies with
    the same or similar force to the detention of recent occupants beyond the immediate vicinity of the
    premises to be searched. Each is also insufficient on its own to justify an expansion of the rule in
    Summers to permit the detention of a former occupant, wherever he may be found away from the
    scene of the search, Bailey.
            As recognized, in Summers the detention of a current occupant represents only an
    incremental intrusion upon personal liberty when the search of a home has been authorized by a
    valid warrant, Bailey and Summers.
            An arrest of an individual away from his home involves a different level of intrusiveness. A
    public detention, away from the residence, even if incident to a search warrant, will resemble a full
    fledged arrest, Bailey. The seizure of the cellular phone, pursuant to the illegal detention, renders the
    seizure illegal too.
            The Supreme Court ruled the lower court erred when it held the detention of Defendant
    Bailey was not unreasonably prolonged. The court has since ruled the question to ask is: was the
    person seized within the immediate vicinity to be searched? The issue is a straight forward binary
    inquiry and not a balancing act by courts.
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 7 of 8 PageID 62


            The question in this cause is whether Summers applies at all. It applies only to the seizure of
    occupants, that is persons within “the immediate vicinity of the premises to be searched.” In Bailey,
    the Defendant was seized a mile away. Therefore, Summers cannot sanction Bailey’s detention. The
    facts in the instant case are very similar.
            The court has held that an open ended balancing of the equities is not the correct analysis.
    The correct method is a straight forward binary inquiry. Was the person seized within the immediate
    vicinity to be searched?




                                     CONCULSION


            The law enforcement agents performed an illegal and improper detention and seizure of the
    Defendant and the cell phone. That all evidence obtained from the law enforcement actions should
    be suppressed in this matter.




                                       CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on April 6, 2021, I electronically filed the foregoing with the
    Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to the
    following: Office of the United States Attorney, further certify that I mailed the foregoing document
    and the notice of electronic filing by first-class mail to the following: none.


                                                        /s/ Michael W. Nielsen, Esquire
                                                        _____________________________
                                                        MICHAEL W. NIELSEN, ESQUIRE
                                                        NIELSEN LAW FIRM.
                                                        720 West State Road 434
                                                        Winter Springs, Florida 32708
                                                        (407)327-5865 [FAX(407)327-0384]
                                                        Attorney for Defendant
                                                        Florida Bar No.: 0794392
                                                        nielsenlaw@cfr.rr.com
Case 5:21-cr-00001-JA-PRL Document 37 Filed 04/06/21 Page 8 of 8 PageID 63
